UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – September 30, 2016 Item 1: Reports to Shareholders Annual Report | September 30, 2016 Vanguard PRIMECAP Fund A new format, unwavering commitment As you begin reading this report, youll notice that weve made some improvements to the opening sectionsbased on feedback from you, our clients. Page 1 starts with a new Your Funds Performance at a Glance, a concise, handy summary of how your fund performed during the period. In the renamed Chairmans Perspective, Bill McNabb will focus on enduring principles and investment insights. Weve modified some tables, and eliminated some redundancy, but we havent removed any information. At Vanguard, were always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Funds Performance at a Glance. 1 Chairmans Perspective. 3 Advisors Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 12 Your Funds After-Tax Returns. 25 About Your Funds Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 30 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Funds Performance at a Glance  Vanguard PRIMECAP Fund returned about 17% for the 12 months ended September 30, 2016, exceeding the benchmark Standard and Poors 500 Index return of about 15% and the nearly 9% average return of its multi-capitalization growth fund peers.  Value stocks outpaced their growth counterparts for the period. All of PRIMECAPs industry sectors posted gains, six of them double digits.  PRIMECAP Management Company, the funds advisor, traditionally invests most heavily in the information technology and health care sectors. The funds technology stocks advanced more than 36%, well ahead of those in the benchmark, and contributed about 12 percentage points to results. Health care stocks returned 10% and added about 3 percentage points to results. Total Returns: Fiscal Year Ended September 30, 2016 Total Returns Vanguard PRIMECAP Fund Investor Shares 17.40% Admiral Shares S&P 500 Index Multi-Cap Growth Funds Average Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Total Returns: Ten Years Ended September 30, 2016 Average Annual Return PRIMECAP Fund Investor Shares % S&P 500 Index Multi-Cap Growth Funds Average Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.40% 0.34% 1.25% The fund expense ratios shown are from the prospectus dated January 28, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the funds expense ratios were 0.39% for Investor Shares and 0.33% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Multi-Cap Growth Funds. 2 Chairmans Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you think youve had reason to feel uneasy about the investment environment lately, youre not imagining things. In just the past few months, weve seen economic uncertainty, intense political polarization, and super-low bond yields. Yet at the same time, the stock market kept pushing higher. In this confusing and sometimes contradictory climate, you may be asking yourself a question that I hear often: How do I make sense of all this, keep investing, and still get a good nights sleep? As with any problem, there are multiple ways to go at it. But theres one approach in particular that is simple, straightforward, and nearly foolproof: Save more money. Not only can saving more give you a greater sense of control over your investment plan, it can help compensate for long-term returns that, in our estimation, could fall short of historical averages. I love the way one of our investment pros put it. Fran Kinniry this summer told The Wall Street Journal , Investing is always a partnership between you and the markets. He explained that the markets carried more than their fair share of the weight for a couple of decades, through the 1990s, providing outsized returns that made the investors half of the partnership relatively light work. But now you are going to have to be the majority partner. Sobering? Sure. Hopeless? Definitely not. 3 Over the 12 months since last September, U.S. stocks returned 15%, though the rise has not been a one-way ticket straight up. International markets have also posted strong returns, but lower than those of the broad U.S. market. The decision by United Kingdom voters in June to exit the European Union came as a surprise but caused market heartburn for only a few days. In fixed income, yields remained extremely low—about 1.60% on the 10-year U.S. Treasury note at the end of September, after dipping below 1.40% over the summer. And bond yields in some international markets were negative. Even this relatively small window of time illustrates a truism of the financial markets: There will always be segments that perform well and others that don’t. Saving more saves you from trying to control the uncontrollable—how economies and the markets perform. And it keeps you in control of one of the most vital parts of your investment program. Although the “save more” logic is easy to grasp, it’s not always easy to follow. Bills, illness, the loss of a job—these can affect any of us. But whatever our circumstances, figuring out how to save more is worth the effort. It requires that we make difficult decisions to forgo some consumption today to increase the likelihood of consuming (or consuming more) in the future. This is the very heart of investing. Sacrifices are never fun, so consider carrying them out systematically and in doses that you Market Barometer Average Annual Total Returns Periods Ended September 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.93% 10.78% 16.41% Russell 2000 Index (Small-caps) 15.47 6.71 15.82 Russell 3000 Index (Broad U.S. market) 14.96 10.44 16.36 FTSE All-World ex US Index (International) 9.62 0.71 6.50 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.19% 4.03% 3.08% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.58 5.54 4.48 Citigroup Three-Month U.S. Treasury Bill Index 0.20 0.06 0.06 CPI Consumer Price Index 1.46% 1.03% 1.25% 4 can be comfortable withfor instance, gradually getting up to the max in your IRA, or adding a percentage point or so to the amount you stash in your employers retirement plan. As a point of reference, we generally suggest that investors strive for a retirement savings rate of 12%15%, including any employer contributions. If you need more convincing about the wisdom of the save more course of action, it might be helpful to examine your alternatives. This list is by no means exhaustive, but it hits on a few of the big ones, and none are without risk.  Reach for yield. With yields so low on many types of bonds, its tempting to find the corners of the fixed income market where payouts are juicier. But with the juice comes considerable risk. You need to be aware that youd be taking on more riskand how much more.  Go all-in on a hot-performing asset class or fund. By now, you know better than that, right?  Sit tight. This approach isnt a terrible idea; its better than panicking and deciding to just do something, particularly if that means changing your approach in response to the markets movements. Heres the inescapably challenging part of your partnership with the markets: In the short run, your partner is fickle, emotional, and wildly unpredictable. But in the long run, your partner is mostly rational and extremely helpful. The best way to minimize your vulnerability to the markets mood swings, and to maximize the benefit of your partners longer-term strengths, is to expect less and save more. Maybe the markets will deliver better-than-expected returns. Maybe theyll be consistent with our more modest expectations. In either case, a higher savings rate can help put you in a better position to reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 18, 2016 5 Advisor’s Report For the fiscal year ended September 30, 2016, Vanguard PRIMECAP Fund returned 17.40% for Investor Shares and 17.48% for Admiral Shares. These exceeded both the 15.43% return of the fund’s benchmark, the unmanaged Standard & Poor’s 500 Index, and the 8.91% average return of its multi-capitalization growth fund competitors. The fund’s information technology portfolio was the most significant contributor to its absolute and relative results, returning 36%, compared with the 23% return of the S&P 500 Information Technology Index. The fund’s overweight position in health care detracted from relative returns, as did the poor relative performance of its industrial holdings, which returned 9%, compared with the 19% return of the S&P 500 Industrials Index. Financials were a bright spot for the fund thanks to the combined benefit of an underweight position (financials were the worst-performing sector over the period) and favorable stock selection. The investment environment The investment environment has been inhospitable for active managers recently, with the vast majority of large-cap growth stock funds underperforming their benchmarks in calendar year 2016. The dispersion of sector returns has been extreme, as have the pace and magnitude of changes in market leadership. For example, during the first quarter, the best-performing sector in the S&P 500 Index, telecommunication services (+17%), returned nearly 22 percentage points more than the worst-performing sector, financial services (–5%). Telecommunication services (+25%) and utilities (+23%), which led the market for the first six months of the calendar year (compared with the 4% total return of the S&P 500 Index), were the worst-performing sectors during the third quarter, when each returned –6% (compared with the 4% total return of the S&P 500 Index). Conversely, information technology, which had a slightly negative total return in the first half of the year, far exceeded all other sectors during the third quarter, returning 12%. Portfolio update The portfolio remained heavily overweighted in information technology and health care stocks, which had a combined ending weight of 64%, compared with 36% in the S&P 500 Index. The portfolio’s most significant underweights were in consumer staples, energy, real estate, and utilities; those sectors’ combined ending weight was 2%, compared with 24% in the S&P 500 Index. The portfolio also was underweighted in consumer discretionary, financials, materials, and telecommunication services. Combined, they represented 18% of assets at the end of the period, compared with 31% in the S&P 500 Index. In information technology, the fund is most overweighted in semiconductors and semiconductor equipment stocks (12% versus 3% for the S&P 500 Index) and software (11% versus 4% for the index). During the past fiscal year, semiconductors were the sector’s best-performing industry for both the fund (+48%) and the index (+39%), with the 6 fund’s outperformance driven by Texas Instruments (+45%) and NVIDIA (+181%). The fund’s software holdings returned 31%, led by Adobe Systems (+32%) and Microsoft (+34%). The portfolio’s internet holdings returned 38%, led by Alibaba (+79%), and its hardware holdings returned +37%, primarily due to Hewlett Packard Enterprise (+59%) and HP Inc. (+30%). In communications equipment, the fund’s poor relative performance (+2%) was driven by Ericsson (–24%). In health care, the fund is most overweighted in biotechnology and pharmaceutical stocks, whose 22% combined weighting was nearly triple their weighting in the S&P 500 Index. The portfolio’s biotech holdings returned 15%, exceeding the index return, thanks to Amgen (+24%) and Biogen (+7%). Biogen rebounded dramatically during the third quarter, returning 29%, in part on rumors that the company could be acquired. The fund’s pharmaceutical holdings returned –1%, below the index return, as Eli Lilly (–2%), Roche (–2%), and Novartis (–11%) underperformed. The fund is also significantly overweighted in industrial stocks (16% versus 10% for the S&P 500 Index) notably, airlines (6% versus 1% for the index) and air freight & logistics companies (4% versus 1%). Airline stocks were the worst-performing group in industrials, and their –3% return accounted for most of the fund’s under-performance in that sector. As of September 30, 2016, the fund’s top 10 holdings represented about 42% of assets. Advisor perspectives Our search for new investments often begins with research on out-of-favor companies and industries. Over the last several years, the information technology industry has been disrupted by cloud computing and the associated shift to subscription-based pricing models, the rise of smartphones and concomitant erosion of the personal computer market, and the advent of social networking. The industry has always been characterized by such disruptive innovations, which force incumbents to internally develop or acquire next-generation technologies in order to survive. Although such transitions carry significant risks, investors who focus solely on the threats posed by next-generation technologies often ignore the significant intellectual capital, established sales and distribution channels, and sizeable cash flows the “old technology” incumbents bring to bear. Several years ago, Adobe and Microsoft were dismissed as “old technology” companies tied to legacy business models. Their software was delivered from locally deployed servers or personal computers and sold as perpetual licenses with annual maintenance contracts, whereas next-generation competitors delivered their software from the cloud and sold monthly subscriptions. At the end of 2011, Adobe traded for $28 per share, or 11.5 times the 2012 estimated earnings per share (EPS) of $2.45, while at the end of 2012, Microsoft sold for $27 per share, or 8.8 times the 2013 estimated EPS of $3.04. In Adobe’s 7 case, as it became clear that the company’s transition to a software-as-a-service (SaaS) model would be successful, investors overlooked the negative near-term financial impact of the transition and began to value the stock based on its long-term earnings potential. Adobe currently trades for $107, or 27.3 times the 2017 estimated EPS of $3.97. In Microsoft’s case, the transitioning of its existing software to a SaaS model was accompanied by the creation of entirely new cloud computing businesses, which gave investors confidence that the company would remain a valued partner to its business customers as they shifted their internal IT environments to the cloud. Microsoft currently sells for $57, or 18.7 times the 2017 estimated EPS of $3.06. The portfolio contains a number of stocks of “old technology” companies, including Cisco (12.5 times the 2017 estimated EPS), Intel (13.3 times), Hewlett Packard Enterprise (10.6 times), HP Inc. (9.6 times), Micron (13.1 times), NetApp (13.2 times), Oracle (13.7 times), and Qualcomm (13.8 times). Each company faces unique challenges, but each possesses significant competitive advantages and has the potential to exceed the market’s modest expectations. Outside of information technology, we remain enthusiastic about the fund’s airline holdings, whose extraordinarily low valuation multiples reflect a high degree of skepticism about their ability to sustain current profits. We are more sanguine about the outlook for airline industry profitability, as we believe industry supply and demand dynamics are favorable. We also find many financials to be attractively valued, particularly large banks that are trading near book value and could benefit significantly from rising interest rates. Finally, we are excited by the prospects for our health care holdings, many of which are trading at or below the S&P 500 Index forward price/earnings multiple in spite of superior secular growth prospects. In the short term, however, we expect significant volatility in this area, as two of the fund’s largest holdings, Biogen and Eli Lilly, present data related to their respective Alzheimer’s drugs later this year. Conclusion As bottom-up stock pickers, we spend our time searching for stocks with long-term prospects we find to be materially better than market prices would seem to imply. Our approach often results in portfolios that bear little resemblance to market indices, creating the possibility for substantial deviations in relative performance. For example, our relative returns were significantly negative during the first half of calendar 2016, when the fund’s overweighted sectors and industries underperformed, and we expect to experience similar conditions in the future. We nonetheless believe that this approach can generate superior results for shareholders over the long term. PRIMECAP Management Compan y October 18, 2016 8 PRIMECAP Fund Fund Profile As of September 30, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.40% 0.34% 30-Day SEC Yield 1.41% 1.39% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 131 505 3,850 Median Market Cap $68.6B $81.0B $51.8B Price/Earnings Ratio 20.4x 22.2x 23.7x Price/Book Ratio 3.8x 2.9x 2.8x Return on Equity 18.0% 17.5% 16.6% Earnings Growth Rate 8.0% 7.3% 7.6% Dividend Yield 1.7% 2.1% 2.0% Foreign Holdings 9.7% 0.0% 0.0% Turnover Rate 6% — — Short-Term Reserves 3.7% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.2% 12.5% 12.8% Consumer Staples 0.4 9.9 8.7 Energy 1.5 7.3 6.7 Financials 6.8 12.8 13.3 Health Care 27.4 14.7 14.2 Industrials 16.1 9.7 10.3 Information Technology 36.8 21.2 20.7 Materials 1.8 2.9 3.3 Real Estate 0.0 3.1 4.3 Telecommunication Services 1.0 2.6 2.4 Utilities 0.0 3.3 3.3 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.87 0.88 Beta 0.99 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Inc. Biotechnology 6.1% Amgen Inc. Biotechnology 5.0 Eli Lilly & Co. Pharmaceuticals 4.8 Alphabet Inc. Internet Software & Services 4.5 Microsoft Corp. Systems Software 4.5 Texas Instruments Inc. Semiconductors 4.4 Adobe Systems Inc. Application Software 4.0 FedEx Corp. Air Freight & Logistics 3.5 Roche Holding AG Pharmaceuticals 2.8 Southwest Airlines Co. Airlines 2.8 Top Ten 42.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the expense ratios were 0.39% for Investor Shares and 0.33% for Admiral Shares. 9 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2006, Through September 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment PRIMECAP Fund
